Filed 10/16/13 P. v. Plummer CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX

THE PEOPLE,                                                                  2d Crim. No. B248331
                                                                           (Super. Ct. No. BA397164)
     Plaintiff and Respondent,                                               (Los Angeles County)

v.

CARLEISHA PLUMMER,

     Defendant and Appellant.



                   A jury found Carleisha Plummer guilty of first degree residential
burglary (Pen. Code, § 459) and felony evading a peace officer (Veh. Code, § 2800.2,
subd. (a)). The trial court imposed the middle term of four years for burglary and a
concurrent two-year term for evading a peace officer. We affirm.
                                                         FACTS
                   On April 30, 2012, Maria Buffington returned to her residence after work.
She found her front door frame had been splintered and the door was open. Items had
been scattered around every room. Missing was an electronic game console and
controller, a pillow case, a pair of socks and a container for Lenten offerings to her
church.
                   Earlier, a neighbor had seen a woman knock on Buffington's door and walk
away. A short time later, three men broke into Buffington's residence. Neighbors called
the police. One neighbor reported that the suspects were driving away in a silver
Volkswagen, license number 6URU557.
              As the police arrived, witnesses were pointing out the Volkswagen. The
police activated their emergency lights and siren and pursued the Volkswagen in marked
patrol cars. The Volkswagen accelerated to approximately 60 miles per hour, swerving,
straddling lanes and running stop signs.
              Eventually, the Volkswagen pulled sharply to the curb and stopped.
Plummer was in the driver's seat. In the trunk, police found a game console, pillow case,
socks and the container with the Lenden offerings.
                                      DISCUSSION
              We appointed counsel to represent Plummer on appeal. After counsel's
review of the record, she filed an opening brief raising no issues. Counsel declared that
she has advised Plummer of her right to file a supplemental brief within 30 days of the
filing of the opening brief. We have received no such supplemental brief.
              We have conducted an independent review of the record and are satisfied
Plummer's attorney has fully complied with her responsibilities and that no arguable
issues exist. (People v. Wende (1979) 25 Cal. 3d 436, 441.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.



                                           GILBERT, P.J.

We concur:



              YEGAN, J.



              PERREN, J.


                                             2
                                Craig Richman, Judge

                        Superior Court County of Los Angeles

                        ______________________________


             Linn Davis, under appointment by the Court of Appeal, for Defendant and
Appellant.
             No appearance for Plaintiff and Respondent.